Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-4 and 6-12 are allowed.  
3.	Withdrawn Claims 13-20 are cancelled as they are not eligible for rejoinder.
4.	The following is a statement of reasons for the indication of allowable subject matter:  See Non-Final Rejection filed 12/16/20.  Additionally,

U.S. Pat. Pub. No. 2007/0287544 does not teach or suggest (i)    wherein the flexible light-emitting diode light strip includes a flexible substrate, the flexible substrate including: at least one light-emitting diode, and an electrical ground; and (ii)    further comprising: a control board having an electrical ground; signal lines electrically coupling the control board to the flexible substrate; and a ground shield surrounding the signal lines, the ground shield electrically coupled to at least one of the electrical ground of the control board or the electrical ground of the flexible substrate.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
7.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
8.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715